Citation Nr: 0902321	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  03-16 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Snyder


INTRODUCTION

The veteran had active service from October 1994 to December 
2001.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After review of the evidence, the Board finds that additional 
development is needed on the claims for increased ratings for 
right and left knee disabilities.  In April 2008, pursuant to 
an October 2007 Board remand, the veteran underwent a VA 
examination to determine the severity of her right and left 
knee disabilities.  The examination record indicates that the 
veteran had "extension to 20 degrees," flexion to 140 
degrees, and no instability bilaterally and that X-ray images 
were normal bilaterally.  The examiner diagnosed the veteran 
with normal knees bilaterally and reported that, "after 
review of the [claims file], X-rays, and physical 
examination, [he could] find no disability in either knee."  
Extension limited to 20 degrees suggests some sort of 
disability, however.  Consequently, based on the discrepancy 
between the reported range of extension and the diagnosis, 
and also in consideration of the past findings of normal- to 
hyper-extension and the lack of a history from the veteran as 
to limited extension, the Board finds that an addendum 
opinion should be obtained from the April 2008 examiner to 
clarify the veteran's range of motion, from extension to 
flexion.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should return the claims 
folder to the examiner who conducted the 
April 2008 VA examination (or, if 
unavailable, to another appropriate VA 
reviewer).  In an addendum, the reviewer 
should state the veteran's range of 
motion (from extension to flexion), as 
indicated by the testing conducted during 
the April 2008 examination.  Review of 
the claims folder should be acknowledged.  
The veteran should be re-examined if 
necessary.

2.  Thereafter, the RO/AMC should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

